DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 10 Jun. 2019
	Claims 1-20 are pending in this case. Claims 1, 8 and 15 are independent claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (Pub. No.: US 2002/0149617; Filed Mar. 30, 2001) in view of “Applicant Admitted Prior Art” (hereinafter “AAPA”), further in view of Kowalkiewicz et al, (Pub. No.: US 2012/0324372 A1; Filed: Jun. 15, 2011) (hereinafter “Kowalkiewicz”).
Regarding independent claims 1, 8 and 15, Becker disclose a computer-implemented method for automatically generating digital affinity diagrams from physical media, the method comprising:
generating, by a sensing device, image data and audio data during a collaborative work within a collaborative environment, the sensing device comprising a stereoscopic camera system and a binaural microphone system (0051; 0195-0196; 0230; Fig. 7).
 determining that physical media have been affixed to a work surface within the collaborative environment and, for each physical medium, providing a digital object comprising data representative of the physical medium, the data comprising an image of the physical medium and one or more topics that the physical medium is associated with; and
determining that a session of the collaborative work has ended, and in response, automatically:
processing at least a portion of data of the digital objects using one or more clustering algorithms to provide two or more groups of digital objects; and
providing an affinity diagram comprising the two or more groups of diagrams, the affinity diagram being displayed as digital representations of the physical media, the digital representations being grouped in the two or more groups.

AAPA teach determining that physical media have been affixed to a work surface within the collaborative environment and, for each physical medium, providing a digital object comprising data representative of the physical medium, the data comprising an image of the physical medium and one or more topics that the physical medium is associated with (0002-0003); and
processing at least a portion of data of the digital objects using one or more clustering algorithms to provide two or more groups of digital objects (0002-0003); and
providing an affinity diagram comprising the two or more groups of diagrams, the affinity diagram being displayed as digital representations of the physical media, the digital representations being grouped in the two or more groups (0002-0003).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine AAPA with Becker for the benetif of generating affinity diagrams.

Kowalkiewicz teach determining that a session of the collaborative work has ended, and in response, automatically (0038).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Kowalkiewicz with Becker in view of AAPA for the benetif of enabling virtual participants to receive information and to actively collaborate with other team members from the remote location (0003).

Regarding dependent 2, 9 and 16, Becker in view of AAPA disclose the method of claims 1, 8 and 15 respectively, wherein the digital objects are clustered based on the one or more topics that the physical media are each associated with (0002-0003).

Regarding dependent 3, 10 and 17, Becker in view of AAPA disclose the method of claims 1, 8 and 15 respectively, wherein text data is generated from the image data, the text data being processed to determine at least one topic of the one or more topics (0002-0003).

Regarding dependent 4, 11 and 18, Becker in view of AAPA, further in view of Kowalkiewicz disclose the method of claims 1, 8 and 15 respectively, wherein gesture data is generated from the image data, the gesture data representative of one or more gestures of participants (0034-0036; 0046; 0049-52; 0055).

Regarding dependent 5, 12 and 19, Becker in view of AAPA, further in view of Kowalkiewicz disclose the method of claims 4, 11 and 18 respectively, determining that physical media have been affixed to the work surface within the collaborative environment is based on the gesture data (0034-0036; 0046; 0049-52; 0055).

Regarding dependent 6, 13 and 20, Becker in view of AAPA, further in view of Kowalkiewicz disclose the method of claims 1, 8 and 15 respectively, determining that physical media have been affixed to the work surface within the collaborative environment is based on the image data (0034-0036; 0046; 0049-52; 0055).

Regarding dependent 7 and 14, Becker in view of AAPA, further in view of Kowalkiewicz disclose the method of claims 1 and 8 respectively, further comprising determining that feedback has been provided to the affinity diagram and, in response, updating one or more of the groups of digital objects (0034-0036; 0046; 0049-52; 0055).
NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768